1      VALDEZ LAW FIRM, APC.
       Patrick Valdez (NV Bar No. 11005)
2      10305 Hawthorne Blvd.
3      Inglewood, CA 90304-1509
       T: (310) 330-0511
4      F: (310) 330-0511
       patrick@valdez-law.com
5

6      ANDRES ORTIZ LAW
7      Andres Ortiz, Esq. (CA Bar No. 279239) * Appearing Pro hac vice
       320 Pine Ave, Suite 608
8      Long Beach, CA 90802
       T: (213) 298-1078
9      Andres.Ortiz@andresortizlaw.com
10
     Attorneys for the United States
11

12                                 UNITED STATES DISTRICT COURT
13                                      DISTRICT OF NEVADA

14   Julia Aguirre Rodriguez,                               Case No. 2:21-cv-00437-RFB-EJY
15                   Petitioner,                            Stipulation and Order to Reschedule
16          v.                                              Hearing (First Request)

17   Merrick Garland, Attorney General, et al.,
18                   Respondents.
19
            Pursuant to Local Rules IA 6-1 and 26-4, Petitioner Julia Aguirre Rodriguez, and
20
     Respondents Merrick Garland, et al., through counsel, submit the following Stipulation to
21
     Extend Deadlines. This is the first request to reschedule the Temporary Restraining Order
22
     hearing. The parties enter this stipulation because:
23
            1.      On March 16, 2021, Petitioner filed her Petition for Writ of Habeas Corpus (ECF
24
     No. 1) and Motion for Temporary Restraining Order (ECF No. 4).
25
            2.      On March 18, 2021, the Court granted Petitioner’s Motion for Temporary
26
     Restraining Order (ECF No. 11). The Court’s order provided that “[t]he Department of
27
     Homeland Security and the Department of Immigration and Customs Enforcement are hereby
28
1    ORDERED not to enforce the BIA’s January 19, 2021 Order.” (ECF No. 11 at 6). The Court’s

2    order further provided that the BIA’s order should be suspended and held in abeyance during

3    the pendency of the case. (ECF No. 11 at 7). The Court scheduled a hearing on the Motion for

4    Temporary Restraining Order for April 1, 2021 at 11:00 a.m. The Court ordered Respondents to

5    file a response to the Motion for Temporary Restraining Order by March 25, 2021 and for

6    Petitioner to file a reply by March 30, 2021 (ECF No. 11 at 7).

7           3.      The parties requested and the Court granted the parties request that Respondents’

8    response be filed by April 22, 2021, Petitioner’s reply be filed by April 29, 2021, and the Court

9    hold a hearing on the motion on April 30, 2021. The Court granted that schedule but sua sponte

10   rescheduled the hearing to May 7, 2021.

11          4.      Petitioner’s counsel has a conflict on May, 7, 2021. He contacted government

12   counsel Skyler Pearson, who stated he does not object to rescheduling the hearing. The parties

13   conferred on a date, with the consultation of the Court Clerk. It appears all parties are available

14   for a hearing between May 17-20, 2021.

15          5.      Accordingly, the parties request that the hearing be held on a date between May

16   17-20, 2021.

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
1           6.      The Court’s order granting Petitioner’s Temporary Restraining Order will remain
2    in effect during this period.
3           Respectfully submitted this 5th day of May 2021.
4
      VALDEZ LAW FIRM, APC.                             CHRISTOPHER CHIOU
5     Patrick Valdez (NV Bar No. 11005)                 Acting United States Attorney
      10305 Hawthorne Blvd.
6     Inglewood, CA 90304-1509
      Patrick@Valdez-law.com                            /s/_Sklyer Peason
7                                                       SKYLER H. PEARSON
                                                        Assistant United States Attorney
8
                                                        Attorneys for the United States
9

10
      ANDRES ORTIZ LAW
11    Andres Ortiz (CSBN 279239)*
      320 Pine Ave, Suite 608
12    Long Beach, CA 90802
      Andres.Ortiz@andresortizlaw.com
13    *Appearing Pro Hac Vice
14
       /s/ _Andres Ortiz___________
15    ANDRES ORTIZ
      320 Pine Ave., Suite 608
16    Long Beach, CA 90802
      Andres.Ortiz@andresortizlaw.com
17
      Attorneys for Petitioner
18
19                                         ORDER
20

21           IT IS ORDERED that the Hearing set for May 7, 2021 at the hour of 2:00 PM is
22   vacated and reset for May 10, 2021 at 9:00 AM in LV Courtroom 7C by videoconference
23
     before Judge Richard F. Boulware, II.
24                                               __________________________________________
25                                               RICHARD F. BOULWARE, II
                                                 UNITED STATES DISTRICT JUDGE
26

27
                                                         <May 6, 2021
                                                 DATED:__________________________________
28
                                                    3
